DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 11, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisarevsky (US 2016/0198874) in view of Overgaard (US 2008/0230508).

    PNG
    media_image1.png
    688
    580
    media_image1.png
    Greyscale

In re claim 1: Pisarevsky discloses a bottle 2 for use in storing and consuming at least one of food or beverage, the bottle 2 comprising: a body portion 2 that forms: an opening A into a bottle enclosure B for storing at least one of food or beverage inside the bottle 2; and a receptacle C within a sidewall D of the body portion 2; and a detachable housing 3 sized and shaped to fit at least partially inside the receptacle C and attach to a receptacle sidewall E, the detachable housing 3 comprising a storage compartment F (see figure 5 above).  
Pisarevsky discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Overgaard:
a detachable housing 16 includes a notch (notch that surrounds 18) for accessing and removing the detachable housing 16 from within the receptacle 10 (see figures 2A and 2B of Overgaard)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the detachable housing of Pisarevsky with a removal notch as taught by Overgaard if order to help remove the housing from the receptacle when in use (see figures 2A and 2B of Overgaard).
Pisarevsky further discloses:
In re claim 2: the detachable housing 3 is sized and shaped to fit inside the receptacle C such that an exterior surface of the detachable housing is flush with an exterior surface of the sidewall D when the detachable housing 3 is inserted into the receptacle C (see figure 1).  
In re claim 6: the detachable housing 3 comprises a cover G; and when the detachable housing 3 is inserted into the receptacle C, the cover G either attaches to the receptacle sidewall E or is flush with an exterior surface of the sidewall D (see figure 5 above).   
In re claim 7: the detachable housing 3 comprises a cover G that includes a plurality of covers G, each cover of the plurality of covers G providing individualized access to a corresponding partition H of the storage compartment F (see figure 5 above).    
In re claim 8: the storage compartment F comprises at least one of: a retention mechanism G for holding or securing one or more items in place (see figure 5 above).    
In re claim 11: A bottle 2 comprising: a body portion 2 that forms a receptacle C within a sidewall D of the body portion 2; and a detachable housing 3 that: is sized and shaped to fit inside the receptacle C such that an exterior surface of the detachable housing C is flush with an exterior surface of the sidewall D when the detachable housing 3 is inserted into the receptacle C; comprises a storage compartment F for storing one or more items inside the storage compartment F; and comprises a cover G that opens and closes for accessing and enclosing the storage compartment F (see figure 5 above).  
Pisarevsky discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Overgaard:
a detachable housing 16 includes a notch (notch that surrounds 18) for accessing and removing the detachable housing 16 from within the receptacle 10 (see figures 2A and 2B of Overgaard)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the detachable housing of Pisarevsky with a removal notch as taught by Overgaard if order to help remove the housing from the receptacle when in use (see figures 2A and 2B of Overgaard).
Pisarevsky further discloses:
In re claim 13: the cover G is rotatably opened and closed via a hinge connection I to the detachable housing 3 (see figure 5 above).    
In re claim 14: when the detachable housing 3 is inserted into the receptacle C, the cover G either attaches to a receptacle sidewall E or is flush with the exterior surface of the sidewall D (see figure 5 above).  
In re claim 15: the storage compartment F of the detachable housing 3 is sized and shaped to store one or more items; and the storage compartment F comprises at least one of: a retention mechanism G for holding or securing the one or more items in place; or one or more inserts H or enclosures that subdivide the storage compartment F (see figure 5 above).   
In re claim 18: the body portion 2 forms the receptacle C within the sidewall D such that a receptacle sidewall D protrudes inward relative to the exterior surface of the sidewall D and toward a bottle enclosure B for storage of at least one of food or beverage inside the bottle 2 (see figure 5 above).   
In re claim 20: A method of manufacturing a bottle 2, the method comprising: forming a body portion 2 that defines: an opening A into a bottle enclosure B for storing at least one of food or beverage inside the bottle 2; and a receptacle C within a sidewall D of the body portion 2; and forming a detachable housing 3 sized and shaped to fit at least partially inside the receptacle C and attach to a receptacle sidewall E, the detachable housing 3 comprising a storage compartment F (see figure 5 above).
  Pisarevsky discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Overgaard:
a detachable housing 16 includes a notch (notch that surrounds 18) for accessing and removing the detachable housing 16 from within the receptacle 10 (see figures 2A and 2B of Overgaard)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the detachable housing of Pisarevsky with a removal notch as taught by Overgaard if order to help remove the housing from the receptacle when in use (see figures 2A and 2B of Overgaard).

Claims 1-3, 5-6, 11-12, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrion (US 7,178,533) in view of Overgaard (US 2008/0230508).
In re claim 1: A bottle 10/50 for use in storing and consuming at least one of food or beverage, the bottle 10/50 comprising: a body portion 10/50 that forms: an opening (opening covered by 14) into a bottle enclosure( bottle cavity) for storing at least one of food or beverage inside the bottle 10/50; and a receptacle 52 within a sidewall of the body portion 10/50; and a detachable housing 59 sized and shaped to fit at least partially inside the receptacle 52 and attach to a receptacle sidewall 74, the detachable housing 59 comprising a storage compartment 60 (see figures 6 and 7 of Andrion). 
Andrion discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Overgaard:
a detachable housing 16 includes a notch (notch that surrounds 18) for accessing and removing the detachable housing 16 from within the receptacle 10 (see figures 2A and 2B of Overgaard)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the detachable housing of Andrion with a removal notch as taught by Overgaard if order to help remove the housing from the receptacle when in use (see figures 2A and 2B of Overgaard).

In re claim 2: the detachable housing 59 is sized and shaped to fit inside the receptacle 52 such that an exterior surface of the detachable housing 59 is flush with an exterior surface of the sidewall when the detachable housing 59 is inserted into the receptacle 52 (see figures 6 and 7 of Andrion). 
In re claim 3: the storage compartment 60 of the detachable housing 59 is sized and shaped to store one or more items comprising cutlery (see figures 6 and 7 of Andrion).  
In re claim 5: the detachable housing 59 comprises a removable insert 68 that defines the storage compartment 60 (see figures 6 and 7 of Andrion).  
In re claim 6: the detachable housing 59 comprises a cover 70; and when the detachable housing 59 is inserted into the receptacle 52, the cover 70 either attaches to the receptacle sidewall 74 or is flush with an exterior surface of the sidewall (see figures 6 and 7 of Andrion). 
In re claim 11: A bottle 10/50 comprising: a body portion 10/50 that forms a receptacle 52 within a sidewall of the body portion 10/50; and a detachable housing 59 that: is sized and shaped to fit inside the receptacle 52 such that an exterior surface of the detachable housing 59 is flush with an exterior surface of the sidewall when the detachable housing 59 is inserted into the receptacle 52; comprises a storage compartment 60 for storing one or more items inside the storage compartment 60; and comprises a cover 70 that opens and closes for accessing and enclosing the storage compartment 60 (see figures 6 and 7 of Andrion).  
Andrion discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Overgaard:
a detachable housing 16 includes a notch (notch that surrounds 18) for accessing and removing the detachable housing 16 from within the receptacle 10 (see figures 2A and 2B of Overgaard)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the detachable housing of Andrion with a removal notch as taught by Overgaard if order to help remove the housing from the receptacle when in use (see figures 2A and 2B of Overgaard).
In re claim 12: the notch for accessing and removing the detachable housing  from within the receptacle 10 comprises a recess (recess that surrounds 18) in the detachable housing 16 (see figures 2A and 2B of Overgaard). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Andrion in view of Overgaard for the same reason as discussed above.
In re claim 14: when the detachable housing 59 is inserted into the receptacle 52, the cover either attaches to a receptacle sidewall or is flush with the exterior surface of the sidewall (see figures 6 and 7 of Andrion).  
In re claim 15: the storage compartment 60 of the detachable housing 59 is sized and shaped to store one or more items; and the storage compartment 60 comprises at least one of: a retention mechanism 70 for holding or securing the one or more items in place (see figures 6 and 7 of Andrion).  
In re claim 20: A method of manufacturing a bottle 10/50, the method comprising: forming a body portion 10/50 that defines: opening (opening covered by 14) into a bottle enclosure( bottle cavity) for storing at least one of food or beverage inside the bottle 10/50; and a receptacle 52 within a sidewall of the body portion 10/50; and forming a detachable housing 59 sized and shaped to fit at least partially inside the receptacle 52 and attach to a receptacle sidewall 74, the detachable housing 59 comprising a storage compartment 60 (see figures 6 and 7 of Andrion). 
Andrion discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Overgaard:
a detachable housing 16 includes a notch (notch that surrounds 18) for accessing and removing the detachable housing 16 from within the receptacle 10 (see figures 2A and 2B of Overgaard)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the detachable housing of Andrion with a removal notch as taught by Overgaard if order to help remove the housing from the receptacle when in use (see figures 2A and 2B of Overgaard).



Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrion (US 7,178,533) in view of Overgaard (US 2008/0230508) and in further view of Pell et al. (US 10,301,054). Andrion in view of Overgaard teaches the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Pell et al.:
In re claim 4: Pell et al. teaches the provision of at least one of the detachable housing 20 or the receptacle sidewall 82 comprises one or more magnets for attaching the detachable housing 20 to the receptacle sidewall 82 as an alternative to other retention mechanisms for a detachable housing (see col.13, ll.13-47).  
In re claim 16: a receptacle sidewall comprises a first magnet and a second magnet for attaching the detachable housing to the receptacle sidewall (see col.13, ll.13-47).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the detachable hosing retention means of Andrion in view of Overgaard with magnets as taught by Pell et al. as a known equivalent and in order to securely attach the housing within the recess with a predetermined desired release force (see col.13, ll.13-47 of Pell et al.).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisarevsky (US 2016/0198874) in view of Overgaard (US 2008/0230508) and in further view of Bakovsky (US 11,066,219). Pisarevsky in view of Overgaard teaches the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Bakovsky:
In re claim 10: a lid 40 with a handle 70 that attaches to and detaches from button pins 71 positioned on the lid 40 (see figure 1 of Bakovsky).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the lid of Pisarevsky in view of Overgaard with the handle assembly as taught by Bakovsky in order to a user to comfortably carry the bottle when transporting (see col.3, ll.25-30 of Bakovsky).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisarevsky (US 2016/0198874) in view of Overgaard (US 2008/0230508) and in further view of Ayres (US 2020/0107667). Pisarevsky in view of Overgaard teaches the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Ayres:
In re claim 17: the body portion 12 forms the sidewall 12 comprising a first sidewall layer 22 and a second sidewall layer 24 separated by a vacuum insulated layer (see figure 2 and paragraph [0050] of Ayres).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the sidewall of Pisarevsky in view of Overgaard with a double vacuum insulated sidewall as taught by Ayres in order to better insulate stored cold or hot drinking liquids (see figure 2 and paragraph [0050] of Ayres).

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735